Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 11/16/2021.
Claims 1-15 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 6 of the Remarks, filed 11/16/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant’s arguments, see page 6 of the Remarks, filed 11/16/2021, with respect to the objection to claim 12 have been fully considered and are persuasive.  The objection of claim 12 has been withdrawn.
Applicant’s arguments, see pages 6 and 7 of the Remarks, filed 11/16/2021, with respect to the 35 USC 112 (b) rejection to claims 1 and 3 have been fully considered and are persuasive.  The rejection of claims 1 and 3 has been withdrawn.
Applicant’s arguments, see pages 7-11 of the Remarks, filed 11/16/2021, with respect to the 35 USC 103 rejections to claims 1 and 3 have been fully considered and are persuasive.  The rejection of claims 1 and 3 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hyman, Reg. No. 30,139, on 01/06/2022.
The application has been amended as follows:

1. (Currently Amended) A method of enrolling data intended to be used to check the identity of an individual, the method comprising steps of:
acquiring a reference image showing a photograph, the photograph itself showing a reference individual,
extracting from the reference image and by an image-processing algorithm a characteristic of the reference image other than a biometric model
obtaining personal data of the reference individual other than by the image-processing algorithm,
generating a reference datum from the characteristic of the reference image and from the obtained personal data,
computing an encoded datum by applying an encoding procedure to the reference datum and to a random datum,
computing a hash of the random datum by applying a predetermined cryptographic function to the random datum,
storing in a database the datum encoded in association with the hash, for the purpose of using the datum encoded and the hash to control the identity of an individual,
wherein a deviation between the characteristic and another characteristic extracted by the image processing algorithm from another image is:
less than a determined threshold whenever the another image shows a photograph itself showing the reference individual, and
greater than the determined threshold whenever the another image does not show a photograph itself showing the reference individual.

3. (Currently Amended) An identity control method comprising steps of:2
acquiring a control image showing a photograph, the photograph itself showing a first individual,
extracting from the control image and by an image-processing algorithm a characteristic of the control image other than a biometric model,
obtaining personal data of a second individual other than by the image-processing algorithm,
generating a control datum from the characteristic of the control image and from the obtained personal data,
reading, in a database, an encoded datum and of a hash of a random datum associated with a reference individual,
computing a decoded datum by application of a decoding procedure to the control datum and to the read encoded datum,
applying a predetermined cryptographic function to the decoded datum so as to produce a hash of the decoded datum,
comparing the hash of the decoded datum and the read hash,
outputting a control identity result indicating whether the first individual and the second individual both correspond to the reference individual or not, as a function of the comparison,
wherein a deviation between the characteristic and another characteristic extracted by the image processing algorithm from another image is:
less than a determined threshold whenever the another image shows a photograph itself showing the first individual, and
greater than the determined threshold whenever the another image does not show a photograph itself showing the first individual.

Claim 14 (Cancelled).

Claim 15 (Cancelled).


Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 3, and their respective dependent claims, are allowable over the prior art of record, including Smith, Yedidia, Steinman and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious;
computing an encoded datum by applying an encoding procedure to the reference datum and to a random datum, computing a hash of the random datum by applying a predetermined cryptographic function to the random datum and wherein a deviation between the characteristic and another characteristic extracted by the image processing algorithm from another image is: less than a determined threshold whenever the another image shows a photograph itself showing the reference individual, and greater than the determined threshold whenever the another image does not show a photograph itself showing the reference individual, in view of the other limitations of the claim, as specified in claim 1; and
reading, in a database, an encoded datum and of a hash of a random datum associated with a reference individual, computing a decoded datum by application of a decoding procedure to the control datum and to the read encoded datum and wherein a deviation between the characteristic and another characteristic extracted by the image processing algorithm from another image is: less than a determined threshold whenever the another image shows a photograph itself showing the first individual, and greater than the determined threshold whenever the another image does not show a photograph itself showing the first individual, in view of the other limitations of the claim, as specified in claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497